Citation Nr: 1025899	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, 
to include amblyopia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from September 7, 1966 to 
September 28, 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claim of entitlement to service 
connection for bilateral amblyopia.

The Veteran was scheduled for a videoconference hearing before 
the Board on December 2, 2009.  The Veteran withdrew his request 
for a videoconference hearing in writing on October 8, 2009.
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his claim received in March 2006, the Veteran reported 
treatment at the Eye Clinic of Fairfax from September 1966 to the 
present.  He completed releases for records of treatment 
beginning in 2005.  The record does not document that these 
records were requested and there is no evidence of a response 
from that facility.  

The Social Security Administration (SSA) has confirmed that the 
Veteran is eligible for disability benefits.  The records 
pertaining to the award of SSA benefits are not part of the 
claims folder.  VA has a duty to obtain these records if 
relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The SSA and private treatment records are relevant to the 
Veteran's claim because they could show a current eye disability 
and could also contain information as to the onset or aggravation 
of an eye disability in service.

In any event, VA regulations provide that VA will seek relevant 
records from private treatment providers and if no response is 
received, will make at least one follow up request.  38 C.F.R. 
§ 3.159(c)(1)(2009).  If VA is unsuccessful in obtaining the 
records, it will advise the claimant that it was unable to obtain 
the records and advise him that it is ultimately his 
responsibility to insure that they are obtained.  38 C.F.R. 
§ 3.159(e) (2009).


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
records of the Veteran's treatment at the 
Eye Clinic of Fairfax in accordance with 
the requirements of 38 C.F.R. 
§ 3.159(c),(e).

2.  The Agency of Original Jurisdiction 
(AOJ) should obtain from SSA the records 
pertinent to the Veteran's claim for SSA 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  The AOJ should review the record and 
consider whether any newly obtained 
records trigger VA's duty to provide an 
examination.  If so, the Veteran should be 
afforded such an examination.

4.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case. Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


